Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147675                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147675
                                                                   COA: 309245
                                                                   Livingston CC: 10-018981-FH
  GORDON BENJAMIN WILDING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the trial court erroneously assessed 15
  points each for offense variables 8 (MCL 777.38(1)(a)) and 10 (MCL 777.40(1)(a)). The
  parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2013
           t1126
                                                                              Clerk